FILED
                          NOT FOR PUBLICATION
                                                                           JUL 19 2021
                   UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS


                          FOR THE NINTH CIRCUIT


CRISTIAN DOE; DIANA DOE,                      No.    20-55279

             Petitioners-Appellees,           D.C. No.
                                              3:19-cv-02119-DMS-AGS
 v.

ALEJANDRO MAYORKAS, Secretary of
Homeland Security; et al.,
                                              ORDER
             Respondents-Appellants.


                  Appeal from the United States District Court
                     for the Southern District of California
                 Dana M. Sabraw, Chief District Judge, Presiding

                   Argued and Submitted November 13, 2020
                    Submission Vacated December 15, 2020
                          Resubmitted July 16, 2021
                             Pasadena, California

Before: CHRISTEN and WATFORD, Circuit Judges, and ROSENTHAL,* District
Judge.

      On December 15, 2020, we vacated submission of this appeal pending the

Supreme Court’s disposition of Mayorkas v. Innovation Law Lab, No. 19-1212, an



      *
             The Honorable Lee H. Rosenthal, Chief United States District Judge
for the Southern District of Texas, sitting by designation.
appeal that challenged the Migrant Protection Protocols (MPP). The Department

of Homeland Security terminated the MPP on June 1, 2021. Memorandum from

Alejandro N. Mayorkas regarding Termination of the Migrant Protection Protocols

Program 7 (June 1, 2021), available at https://go.usa.gov/x6s7E. On June 21,

2021, the Supreme Court issued an order vacating the judgment in Innovation Law

Lab and remanding to the Ninth Circuit with instructions to direct the district court

to vacate as moot the April 8, 2019 preliminary injunction that enjoined the

Department of Homeland Security from implementing the MPP.

      This appeal before us challenges a discrete procedural sub-issue of the now-

terminated MPP. Because the Supreme Court decided that a challenge to the MPP

as a whole was moot after the government terminated the program, we conclude

that the narrower question presented in this appeal is also moot. Accordingly, we

remand this case to the district court with instructions to vacate the January 14,

2020 order granting the motion for classwide preliminary injunction as moot. See

United States v. Munsingwear, Inc., 340 U. S. 36 (1950).1

      REMANDED




      1
           Appellees’ motion to file a supplemental brief, ECF 30, is DENIED as
moot. Appellees’ motion to supplement the record on appeal, ECF 55, is
GRANTED.
                                           2